Case 1:19-cv-25272-JG Document 31-1 Entered on FLSD Docket 08/04/2020 Page 1 of 5




           EXHIBIT “A”
DocuSign Envelope ID: 4D74F00A-718B-4A69-9451-B1AA014A19ED
         Case 1:19-cv-25272-JG Document 31-1 Entered on FLSD Docket 08/04/2020 Page 2 of 5




                                            AUTHORITY TO REPRESENT



                   I, the undersigned client, hereby retain MORGAN & MORGAN, P.A., (“The Firm”) as my
            attorneys to represent me in my wage and hour claim against
                                                                                       . (“Defendant(s)”)

                                                             REDACTED                 -




                                                                                                                 -



                I understand that if The Firm files a lawsuit against Defendant(s), it will attempt to seek
            attorney’s fees under federal/state statutes and applicable case law against Defendant(s). In the
            event that a collective/class action is pursued and resolved, or a judgment or court order is entered
            that provides for attorney’s fees to be paid to the client or The Firm, or a settlement is reached
            between the parties to the litigation which provides for attorney’s fees to be paid to Plaintiff or
            Plaintiff’s counsel, The Firm’s fees shall be the greater of (i) and (ii) below:

                     (i) attorney’s fee as awarded by the court pursuant to federal or state law, or agreed to
                     between Plaintiff and Defendant(s), or on a lodestar basis at $425 per hour as a blended rate
                     for all attorneys; or

                     (ii) forty percent (40%) of the total amount recovered for the client and/or class (including
                     any court awarded attorney’s fees).

                   The Firm advises the client, and the client acknowledges, that The Firm’s attorneys’ fees
            could exceed the client’s recovery depending on the facts of the client’s case. In the event the court
            awards The Firm attorney’s fees or costs due to discovery abuses by the Defendant or Defendant’s

            MMWH_FL_V08212018
                                                                                                     Page 1 of 4
DocuSign Envelope ID: 4D74F00A-718B-4A69-9451-B1AA014A19ED
         Case 1:19-cv-25272-JG Document 31-1 Entered on FLSD Docket 08/04/2020 Page 3 of 5




            counsel, The Firm shall retain those attorney’s fees and/or costs from the defense and they will not
            be part of this agreement for a set-off from any attorney’s fees ultimately recovered.

                    I understand that this is a contingent fee contract and, if no recovery is made, I will not be
            obligated to pay attorneys' fees or costs incurred. I agree that upon written notice, The Firm may
            terminate their representation under the terms of this agreement.

                    I also acknowledge that The Firm will deduct costs from my share of the recovery after the
            contingent fee has been calculated. I understand and agree that I am only obligated to pay costs if
            there is a recovery in this claim. Said costs shall include, but are not limited to, cash and non-cash
            expenditures for: investigator mileage to and from the initial sign up meeting, court filing fees,
            medical records charges, mediation fees, subpoenas and deposition costs, witness fees, long distance
            telephone calls, facsimiles, photocopies, postage, in-house printing, travel, parking, investigative
            services and all other costs necessary for proper performance of legal services, and that such costs
            shall bear interest at the rate of 1.5% per month. In the event that The Firm withdraws from the case,
            The Firm reserves the right to be reimbursed for said costs if a recovery is made by another firm.

                                                             REDACTED




            MMWH_FL_V08212018
                                                                                                     Page 2 of 4
DocuSign Envelope ID: 4D74F00A-718B-4A69-9451-B1AA014A19ED
         Case 1:19-cv-25272-JG Document 31-1 Entered on FLSD Docket 08/04/2020 Page 4 of 5



                                                             REDACTED




            MMWH_FL_V08212018
                                                                             Page 3 of 4
DocuSign Envelope ID: 4D74F00A-718B-4A69-9451-B1AA014A19ED
         Case 1:19-cv-25272-JG Document 31-1 Entered on FLSD Docket 08/04/2020 Page 5 of 5




                     The above employment is hereby accepted upon the terms and conditions stated herein.
                                             11/4/2019
                     DATE:



            CLIENT                                                 MORGAN & MORGAN, P.A.




                                                             REDACTED




            MMWH_FL_V08212018
                                                                                               Page 4 of 4
